NO. 07-12-0071-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                    MARCH 12, 2012


                          In re DYANNE KUSTER, RELATOR
                           ___________________________

                                Concurring Opinion
                           ___________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      I join in the majority's opinion but would also deny the request for habeas relief

due to inadequate briefing. It is not the reviewing court's job to develop arguments for

the applicant and uncover authority supporting it.




                                         Brian Quinn
                                         Chief Justice